                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


LJUBA PAVLOV AND
BESMA SAMI,

               Plaintiffs,                                  Case No. 17-cv-11987
vs.                                                         HON. MARK A. GOLDSMITH

JEFF SESSIONS, et al.,

            Defendants.
_______________________________/

      ORDER DISMISSING MOTION TO STAY ALL PROCEEDINGS PENDING THE
      SIXTH CIRCUIT’S DECISION IN HAMAMA V. ADDUCCI (Dkt. 18) AS MOOT

        This matter is before the Court on the Government’s motion to stay all proceedings pending

the Sixth Circuit’s Decision in Hamama v. Adducci (Dkt. 18). The Sixth Circuit’s opinion issued

on December 20, 2018, Hamama v. Adducci, 912 F.3d 869, 871 (6th Cir. 2018), and the mandate

issued on April 10, 2019. Accordingly, the Government’s motion (Dkt. 18) is DISMISSED as

moot.

        SO ORDERED.

 

Dated: April 10, 2019                               s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge


 




                                                1
 
